DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 recites, inter alia, wherein the moving beam light source is mid-wavelength infrared light source that generates the source output beam so that the center wavelength of the source output beam is within a mid-wavelength infrared range of between approximately three micrometers and eight micrometers.

Claim 5 recites, inter alia, a moving beam optical assembly including a movable optical element that is moved by a mover to rotate about the rotation axis, the source output beam impinging on the movable optical element so that the moving output beam is directed away from the housing assembly at an angle relative to the rotation axis while being rotated about the rotation axis.

Claim 7 recites, inter alia, a plurality of fixed beam light sources that each generate a fixed output beam that is directed away from the housing assembly in a different axial direction.

Claim 13 recites, inter alia, wherein the source output beam is directed from the moving beam light source through the shaft cavity before the source output beam impinges on the movable optical element.



Claim 25 recites, inter alia, the moving beam light source including one of (i) a mid-wavelength infrared light source that generates the source output beam so that the center wavelength of the source output beam is within a mid-wavelength infrared range of between approximately three micrometers and eight micrometers; and (ii) a long-wavelength infrared light source that generates the source output beam so that the center wavelength of the source output beam is within a long-wavelength infrared range of between approximately eight micrometers and fifteen micrometers.

Claims 2, 3, 6, 8-12, 14-19 and 21-24 are allowed based on dependency on an allowed independent base claim.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.A/           Examiner, Art Unit 2875               

/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875